EXHIBIT A
                        SETTLEMENT AND RELEASE AGREEMENT

        This Settlement and Release Agreement (the “Agreement”) is entered into by and among

Plaintiff Judith Cuevas (the “Plaintiff”) on the one hand, and Between the Our Children First, Inc.

(“OCF” or “Defendant”), on the other hand.

        WHEREAS, Plaintiff commenced an action against Defendant in the United States District

Court for the Southern District of New York (the “Court”), bearing docket no. 19-cv-07322

(JMF)(SDA) (the “Action”) by filing a Complaint on August 6, 2019 (the “Complaint”) alleging

violations of the Fair Labor Standards Act (the “FLSA”) and New York Labor Law (the “NYLL”)

(the “Action”);

        WHEREAS, Defendant timely filed an Answer to the Complaint on September 30, 2019,

and denies Plaintiff’s allegations;

        WHEREAS, on November 8, 2019, Plaintiff and Defendant (collectively the “Parties”)

engaged in a Court-supervised Settlement Conference with Magistrate Judge Aaron at which an

agreement in principle was reached to settle the Action;

        WHEREAS, on November 8, 2019 a Notice, Consent, And Reference Of A Civil Action

To A Magistrate Judge form signed by counsel for all Parties was filed with the Court, so-ordered

by District Judge Furman;

        WHEREAS, the Parties desire to resolve all disputes between them without the necessity of

further litigation;

        WHEREAS, this Agreement constitutes a reasonable compromise of Plaintiff’s claims and

Defendant’s defenses and of the bona fide dispute between the Parties;

        NOW, THEREFORE, in consideration of the mutual promises and covenants set forth

herein, the receipt and sufficiency of which is hereby acknowledged, and incorporating the above

“Whereas” clauses in this Agreement, the Parties agree as follows:

                                                  1
1.   Mutual General Release by Plaintiff and Defendant.

     (a)    In consideration of the payment to Plaintiff collectively by Defendant of the gross

     sum of Twelve Thousand Five Hundred Dollars and Zero Cents ($12,500.00) (the

     “Settlement Amount”), Judith Cuevas hereby releases and forever discharges Our Children

     First, Inc., each of OCF’s current and former owners, managers, supervisors, employees,

     directors, administrators, officers, shareholders, accountants, attorneys, insurers and

     insurance carriers, and agents, as well as anyone employed by OCF, anyone deemed by

     Plaintiff to be an “employer” during her employment with OCF, and OCF’s predecessors,

     successors, parent companies, holding companies, and subsidiaries (all said individuals and

     entities referenced above are, with OCF, hereinafter collectively referred to jointly and

     severally as “Releasees”), from any and all known and unknown wage-related claims,

     complaints, causes of action, lawsuits, demands, back-wages, benefits, attorneys’ fees,

     debts, controversies, damages, judgments, in law or equity, of any kind, nature and

     character, which Plaintiff, her heirs, executors, administrators, agents, successors, and

     assigns have, had, or hereafter can have against any of the Releasees from the beginning of

     time to the date of this Agreement for claims arising under the Fair Labor Standards Act,

     New York Labor Law, or any other law, regulation, or ordinance regulating the payment of

     wages, including all claims set forth in the Action, all claims of unpaid compensation,

     unpaid minimum wage, unpaid overtime, unpaid commissions, unpaid bonuses, unpaid tips,

     improper deductions, unpaid spread of hours, unpaid fringe benefits (including any

     vacation, paid time off, and sick pay), unpaid accrued benefit time, liquidated damages,

     statutory penalties (including all alleged damages or penalties due to improper wage

     notices, improper wage statements, and/or timely payment provisions).



                                                2
       (b)    In consideration of the promises made in this Agreement, OCF, as well as its current

       and former owners, managers, supervisors, employees, directors, administrators, officers,

       shareholders, accountants, attorneys, insurers and insurance carriers, and agents, as well as

       anyone employed by OCF, anyone deemed by Plaintiff to be an “employer” during her

       employment with OCF, and OCF’s predecessors, successors, parent companies, holding

       companies, and subsidiaries, administrators, and assigns, fully and forever release, acquit,

       and covenant not to initiate, sue or file any charges, claims or causes of action against

       Cuevas, or her agents, assigns, representatives, or successors, and holds Cuevas harmless

       from any and all claims, demands, obligations, losses, causes of action, costs, expenses,

       attorneys' fees, liabilities, and indemnities of any nature whatsoever, including, but not

       limited to, any claims or potential claims of any kind arising out of or in any manner

       relating to Cuevas’s employment with OCF, whether based in statute, contract, tort, or any

       other legal or equitable theory of recovery whatsoever.

2.     Dismissal of Action. The Parties agree to execute a “Stipulation of Dismissal with

Prejudice,” which will be filed with the Court along with the Motion for Approval of the Settlement

Agreement no later than November 21, 2019, upon the following conditions being met: (a)

Defendant’s counsel receives a duly executed Agreement signed by Plaintiff; (b) Defendant’s

counsel receives a completed IRS Form W-9 for Plaintiff and Plaintiff’s counsel; and (c)

Defendant’s counsel receives a “Stipulation of Dismissal with Prejudice” signed by Plaintiff’s

counsel.

3.     Payments and Benefits.

       (a) The Parties agree that the Settlement Amount shall be paid as follows:




                                                  3
             i. Within seven (7) days of the date the Court “So Orders” the Stipulation of Dismissal

             with prejudice, Defendant shall issue the following to Borrelli & Associates, P.L.L.C.,

             910 Franklin Avenue, Garden City, New York 11530:

                  a. one (1) check payable to “Judith Cuevas” in the total amount of Four

                      Thousand Thirty Three Dollars and Thirty Three Cents ($4,033.33) as alleged

                      back wages, less all lawful deductions, to be reported on an IRS W2 form;

                  b. one (1) check payable to “Judith Cuevas” in the total amount of Four

                      Thousand Thirty Three Dollars and Thirty Four Cents ($4,033.34) as alleged

                      liquidated damages to be reported on an IRS 1099 form;

                  c. one (1) check payable to “Borrelli & Associates, P.L.L.C.,” as counsel for

                      Judith Cuevas, in the total amount of Four Thousand Four Hundred Thirty

                      Three Dollars and Thirty Three Cents ($4,433.33), representing attorneys’

                      fees and costs, for which a Form 1099 will be issued to Plaintiff and

                      Plaintiff’s counsel.

       (b)      No representation regarding the tax implications of this Agreement or the manner

in which this Agreement may be treated by the Internal Revenue Service is made Defendant,

nor should any such representation be implied by any language within this Agreement.

Plaintiff agrees and understands that neither Defendant nor its attorneys have made any

representations regarding the tax treatment of the sums paid pursuant to this Agreement, and

Plaintiff agrees that she is responsible for determining the tax consequences of the Form 1099

payments in paragraphs 3(ii) and (iii) for paying taxes on those payments, if any, that may be

owed by herself with respect to such payments. In the event a claim for such taxes and/or

penalties and interest is asserted by any taxing authority, however, Plaintiff agrees to hold

Defendant harmless, and indemnify Defendant from any payments Defendants may be required to
                                                  4
make to any taxing authority, as a result of the payment of the Form 1099 payments in paragraphs

3(ii) and (iii).

4.      Representations; Covenant Not to Sue.

        (a)        Plaintiff promises and represents that she will withdraw, with prejudice, any and all

outstanding lawsuits, demands, actions, complaints, and/or claims of alleged violations of the Fair

Labor Standards Act, New York Labor Law, or any other law, regulation, or ordinance regulating

the payment of wages (together “Wage and Hour Violations”) concerning Plaintiff’s employment

with any of the Releasees, filed with any federal, state and local agencies/administrative body or

any judicial forum against any of the Releasees. Plaintiff further agrees that she will not file any

administrative or judicial complaints, charges, lawsuits, claims, demands or actions of any kind

against any of the Releasees relating to any alleged Wage and Hour Violations that took place at

any time, from the beginning of time until the date of this Agreement, as a result of this Agreement.

In the event any such complaints, charges, lawsuits, claims, demands or actions are not withdrawn

due to circumstances beyond the control of Plaintiff, Plaintiff promises and represents that she will

not voluntarily testify, give evidence or otherwise participate or cooperate in any investigation or

other proceeding connected with or resulting from any such complaints, charges, lawsuits, claims,

demands or actions, and that Plaintiff will execute such papers or documents as the requesting party

determines may be necessary to have said complaint, charge, lawsuit, claim, demand or action

dismissed with prejudice. Nothing herein shall prevent Plaintiff from filing a charge of

discrimination with, or cooperating with an investigation by the EEOC.

        (b)        Plaintiff acknowledges that she has received sufficient consideration as set forth in

this Agreement. Plaintiff expressly acknowledges that the release provisions herein shall be given

full force and effect in accordance with each and all of the terms and provisions expressed herein,

including but not limited to those terms and provisions relating to unknown or unsuspected rights,

                                                      5
claims, demands and causes of action, if any, to the same effect as those terms and provisions

relating to any other claims, demands or causes of action herein specified.

       (c)     Plaintiff acknowledges that aside from the payments set forth in Paragraph 3 of this

Agreement, she is owed no further remuneration or accrued benefit time by Releasees whatsoever,

including, but not limited to any wages, commissions, spread of hours pay, tips, overtime pay,

vacation or sick pay, accrued benefits, or bonuses.

5.     Disputes; Damages; Shifting Counsel Fees. The Parties agree that, in any dispute

concerning an alleged breach of this Agreement, the prevailing party shall be entitled to an award

of reasonable attorneys’ fees and costs, including any reasonable fees incurred in making such

application for attorneys’ fees.

6.     Medicare/Medicaid:

       (a)     Plaintiff affirms that she is not a Medicare or Medicaid Beneficiary (defined as any

       claimant for whom Medicare has paid Conditional Payments for the treatment of injuries

       arising out of or related to any matter released by this Agreement) as of the date of this

       Agreement and no conditional payment has been made to or on Plaintiff’s behalf by

       Medicare or Medicaid.

       (b)     Plaintiff further represents that she is not enrolled in a Medicare or Medicaid

       program and was not enrolled at the time of her employment with Releasees or anytime

       thereafter through the date of this Agreement. Plaintiff further represents and warrants that

       no Medicaid or Medicare payments have been made to or on behalf of Plaintiff and that no

       liens, claims, demands, subrogated interests, or causes of action of any nature or character

       exist or have been asserted arising from Plaintiff’s employment with Releasees. Plaintiff

       further agrees that she, and not Releasees, shall be responsible for satisfying all such liens,

       claims, demands, subrogated interests, or causes of action that may exist or have been

                                                   6
        asserted or that may in the future exist or be asserted. In the event that any action is

        commenced whereby any Releasee is pursued for payment in connection with the position

        of Plaintiff as a Medicare or Medicaid beneficiary, Plaintiff agrees to indemnify Releasees

        and hold Releasees harmless in full.

7.      Non-Admission. The Parties acknowledge that this Agreement does not constitute an

admission by any of the Releasees of any wrongful action or violation of any federal or state

statute, or common law rights, including those relating to the provisions of any law or statute

concerning employment actions, or any other possible or claimed violation of law or rights, or an

admission by any of the Releasees that Plaintiff’s claims have merit.

8.      Neutral Reference. If Plaintiff seeks employment and/or if a potential employer of Plaintiff

seeks a reference from OCF, OCF’s response will be limited to Plaintiff’s dates of employment and

job title and informing the inquiring party that it is the policy of OCF to provide neutral references

only.

9.      Severability. If any term, provision, covenant, or restriction contained in this Agreement, or

any part thereof, is held by a court of competent jurisdiction, or any foreign, federal, state, county,

or local government or any other governmental regulatory or administrative agency or authority or

arbitration panel, to be invalid, void, or unenforceable or against public policy for any reason, the

remainder of the terms, provisions, covenants, and restrictions in this Agreement shall remain in

full force and effect.

10.     Governing Law. This Agreement shall be governed by and enforced in accordance with the

laws of the State of New York without regard to its conflicts-of-law principles. The Parties consent

to the Court retaining jurisdiction of this matter until the settlement proceeds are paid in full.

11.     Headings. The headings in this Agreement are included for convenience of reference only

and shall not affect the interpretation of this Agreement.

                                                    7
12.    Counterparts. This Agreement may be executed and delivered with facsimile or scanned

and emailed signature and in two or more counterparts, each of which shall be deemed an original,

but all of which together shall constitute one and the same instrument.

13.    No Other Assurances. Plaintiff acknowledges that in deciding to sign this Agreement that

Plaintiff has not relied on any promises or commitments, whether spoken or in writing, made to her

by any Person except for what is expressly stated in this Agreement. This Agreement constitutes

the entire understanding and agreement between Plaintiff and Defendant, and this Agreement

supersedes, replaces, and cancels all previous agreements and commitments, whether spoken or

written, in connection with the matters described herein.

14.    Entire Agreement; Modification. This Agreement constitutes the entire agreement between

the parties with respect to the subject matter hereof and supersedes any and all prior agreements or

understandings (whether written or oral) of the parties relating to Plaintiff’s employment or the

cessation thereof.

15.    Opportunity For Review. Plaintiff represents and warrants that she: (i) has read this

Agreement; (ii) understands all the terms and conditions thereof; (iii) is not incompetent or had a

guardian, conservator, or trustee appointed for herself; (iv) has entered into this Agreement of her

own free will and volition; (v) has duly executed and delivered this Agreement; (vi) understands

that she is responsible for her own attorneys’ fees and costs; (vii) has had the opportunity to review

this Agreement with counsel; (viii) has been given a reasonable period of time to review this

Agreement before signing it; and (ix) understands that this Agreement is valid, binding, and

enforceable against the parties hereto in accordance with its terms.Copies Effective as Original.

This Agreement may be executed in any number of counterparts, each of which shall be deemed to

be an original as against any party whose signature appears thereon, and all of which shall together

constitute one and the same instrument. In addition, any scanned copies or facsimiled copies of this

                                                  8
